 Case 3:20-cv-00496-SMY Document 11 Filed 10/30/20 Page 1 of 4 Page ID #31




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

FILIMON RESENDEZ, #R33877,                       )
                                                 )
                       Plaintiff,                )
       vs.                                       )       Case No. 20-cv-00496-SMY
                                                 )
WEXFORD HEALTH CARE SERVICES,                    )
LORI CUNNINGHAM,                                 )
L. PITTMAN,                                      )
S. STOVER,                                       )
MENARD CORRECTIONAL CENTER,                      )
and STATEVILLE CC,                               )
                                                 )
                       Defendants.               )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Filimon Resendez, an inmate of the Illinois Department of Corrections, filed the

instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights.

He asserts violations of the Eighth Amendment and seeks monetary damages. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                     Preliminary Dismissals

       Plaintiff has named Menard Correctional Center (“Menard”) and Stateville Correctional

Center (“Stateville”) as Defendants. However, these are state government agencies not subject to

suit for money damages under § 1983. See Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012)

(holding the state and state agencies are not subject to suit under Section 1983 for money damages).
 Case 3:20-cv-00496-SMY Document 11 Filed 10/30/20 Page 2 of 4 Page ID #32




Accordingly, Menard and Stateville will be dismissed with prejudice.

                                             Discussion

       Plaintiff’s Complaint violates Rule 8 of the Federal Rules of Civil Procedure which

requires “simple, concise, and direct” allegations. FED. R. CIV. P. (d)(1). The purpose of these

Rules is to “give defendants fair notice of the claims against them and the grounds for supporting

the claims.” Stanard v. Nygren, 658 F.3d 792, 797 (7th Cir. 2011) (citation omitted); Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

         Plaintiff’s statement of claim consists of one conclusory allegation for each defendant –

he does not include facts to support his claims that Defendants delayed and/or denied him medical

care. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim

upon which relief can be granted if it does not plead “enough facts to state a claim to relief that is

plausible on its face.”); Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (“courts should not

accept as adequate abstract recitations of the elements of a cause of action or conclusory legal

statements”). Additionally, the remaining portions of the Complaint and the attachments are

confusing as to what claims Plaintiff is attempting to bring.

       The Complaint may also violate the rules of joinder. Plaintiff alleges he was denied

medical care at Menard from 2005 to April 2016, Stateville from April 2016 to June 2018, and

Lawrence from 2019 to 2020. Federal Rule of Civil Procedure 20 prohibits a plaintiff from

asserting unrelated claims against different defendants or sets of defendants in the same lawsuit.

Multiple defendants may not be joined in a single action unless the plaintiff asserts at least one

claim to relief against each respondent that arises out of the same transaction or occurrence or

series of transactions or occurrences and presents a question of law or fact common to all. George

v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). To the extent Plaintiff seeks to bring claims involving



                                                  2
 Case 3:20-cv-00496-SMY Document 11 Filed 10/30/20 Page 3 of 4 Page ID #33




different defendants arising from separate transactions or occurrences, they cannot proceed

together in the same lawsuit. See Fed. R. Civ. P. 18, 20(a)(2); George v. Smith, 507 F.3d 605, 607

(7th Cir. 2007); Wheeler v. Talbot, 695 F. App’x 151 (7th Cir. 2017); Owens v. Godinez, 860 F.3d

434, 436 (7th Cir. 2017).

         For the above-stated reasons and because Plaintiff is in the best position to decide which

claims he intends to pursue, the Complaint will be dismissed without prejudice and with leave to

amend.

                                            Disposition

         Defendants Menard Correctional Center and Stateville Correctional Center are

DISMISSED with prejudice. The remainder of Plaintiff’s Complaint is DISMISSED without

prejudice. Plaintiff is GRANTED leave to file a First Amended Complaint on or before

NOVEMBER 30, 2020. The First Amended Complaint will be subject to review pursuant to 28

U.S.C. § 1915A.

         Should Plaintiff file a First Amended Complaint, it is strongly recommended that he use

the civil rights complaint form designed for use in this District. He should label the form “First

Amended Complaint” and use the case number for this action (No. 20-cv-00496-SMY). Further,

Plaintiff should identify each defendant in the case caption and include sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights, see DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) (a successful

complaint generally alleges “the who, what, when, where, and how ....”), and as much as possible,

include the relevant facts in chronological order, inserting each defendant’s name where necessary

to identify the actors and each defendant’s actions. An amended complaint supersedes and

replaces the original complaint, rendering the original complaint void. See Flannery v. Recording



                                                 3
 Case 3:20-cv-00496-SMY Document 11 Filed 10/30/20 Page 4 of 4 Page ID #34




Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). Therefore, the Court will not accept

piecemeal amendments to the original Complaint – the First Amended Complaint must stand on

its own, without reference to any previous pleading, and Plaintiff must re-file any relevant exhibits

he wishes the Court to consider. To facilitate Plaintiff’s compliance with this Order, the Clerk of

Court is DIRECTED to mail him a civil rights complaint form.

         If Plaintiff fails to file his First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the case will be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien

v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994);

28 U.S.C. § 1915(e)(2). The dismissal will count as one of Plaintiff’s three allotted “strikes” under

28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court

and the opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer

or other change in address occurs. Failure to comply with this order will cause a delay in the

transmission of court documents and may result in dismissal of this action for want of prosecution.

See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 30, 2020

                                                       s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Judge




                                                  4
